                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

BILLY JOE BOOKER, ID # 2063734,                )
               Petitioner,                     )
                                               )
vs.                                            )     No. 3:17-CV-3427-N (BH)
                                               )
LORIE DAVIS, Director,                         )     Referred to U.S. Magistrate Judge
Texas Department of Criminal                   )
Justice, Correctional Institutions             )
Division,                                      )
                     Respondent.               )

           RECOMMENDATION REGARDING REQUEST TO PROCEED
       IN FORMA PAUPERIS AND TO USE ORIGINAL RECORD ON APPEAL

        By Amended Miscellaneous Order No. 6 (adopted by Special Order No. 2-59 on May 5,
2005), before the Court is the petitioner’s Motion for Leave to Proceed In Forma Pauperis and
Motion for Leave to Use Original Record, received December 14, 2018. (Doc. 29). In the
motion, petitioner requests to proceed in forma pauperis on appeal of the denial of his motion for
default judgment. Petitioner additionally requests to use the records originally filed in this
Court, “to be used on appeal without providing any part pursuant to Fed. R. App. Proc. 24(c).”
(See id.).

       (X)     The request for leave to proceed in forma pauperis on appeal should be DENIED
               because the Court should certify pursuant to Fed. R. App. P. 24(a)(3) and 28
               U.S.C. § 1915(a)(3) that the appeal is not taken in good faith and that the appeal
               presents no legal points of arguable merit and is therefore frivolous.

       (X)     The request to use on appeal, the records originally filed in this Court, should be
               DENIED because that is a matter for the U. S. Court of Appeals for the Fifth
               Circuit.

               If the Court denies the request to proceed in forma pauperis on appeal, the
               petitioner may challenge the denial by filing a separate motion to proceed in
               forma pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for
               the Fifth Circuit, within thirty days after service of the notice required by
               Fed. R. App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5).

       SIGNED this 17th day of December, 2018.

                                                      ___________________________________
                                                      IRMA CARRILLO RAMIREZ
                                                      UNITED STATES MAGISTRATE JUDGE
